— Appeal by defendant from a judgment of the County Court, Dutchess County, rendered June 29, 1977, convicting him of sodomy in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term of from 5 to 20 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to an indeterminate term of imprisonment of from 0 to 15 years. As *988so modified, judgment affirmed. The sentence was excessive to the extent indicated. Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.